Citation Nr: 1400700	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-16 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 10 percent for vertebral fracture, lumbar spine with degenerative changes prior to October 6, 2010, and a rating in excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to June 1984, and from December 1986 to February 1992.

This case comes before the Board of Veterans' Appeals (Board or BVA) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is of record.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In August 2013, the Board received a statement from the Veteran indicating that he wished to withdraw his appeal seeking entitlement to an increased rating for vertebral fracture, lumbar spine with degenerative changes, and the Board received the request prior to the promulgation of a decision. 






CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a substantive appeal pertinent to the issue of entitlement to an increased for vertebral fracture of the lumbar spine are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013). 

The Veteran perfected an appeal from an August 2009 rating decision that, in pertinent part, denied a rating higher than 10 percent for vertebral fracture, lumbar spine with degenerative changes.  However, during an August 2013 hearing, the undersigned VLJ indicated that the Veteran wished to withdraw his appeal seeking an increased rating for vertebral fracture, lumbar spine with degenerative changes and such statement was reduced to writing in the August 2013 hearing transcript.  Once the Board received the Veteran's August 2013 statement withdrawing this increased rating claim, there remained no allegations of error of fact or law for appellate consideration. The Board does not have jurisdiction to review the issue and it is therefore dismissed.  38 U.S.C.A. § 7105(d) (5) (West 2002).  

ORDER

The appeal seeking a disability rating in excess of 10 percent for vertebral fracture, lumbar spine with degenerative changes prior to October 6, 2010, and a rating in excess of 40 percent thereafter, is dismissed.   



REMAND

Remand is required to obtain an addendum to an October 2010 VA opinion regarding the etiology of the Veteran's hearing loss.  The service connection claim for tinnitus is inextricably intertwined with the service connection claim for hearing loss.    

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the VA examiner who conducted the October 2010 VA audiology examination for an addendum medical opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new C&P examination. 

After a review of the claims file, the examiner is asked to respond to the following:  

a.  Determine whether there is clear and unmistakable (OBVIOUS OR MANIFEST) evidence that the Veteran's right ear hearing loss pre-existed his military service;  

b.  If so, is there clear and unmistakable evidence that the pre-existing hearing loss was NOT aggravated during service?; and

c.  Determine whether the Veteran's LEFT ear hearing loss began during his active service or is otherwise related to his service, to include acoustic military trauma.

A complete rationale should be provided for any proffered opinion.

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

2.  Thereafter, readjudicate the Veteran's service connection claims for bilateral hearing loss and tinnitus.  If the benefits sought on appeal are not granted, the Veteran and his representative should be issued a supplemental statement of the case and be provided with an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


